Citation Nr: 1757751	
Decision Date: 12/13/17    Archive Date: 12/28/17

DOCKET NO.  12-21 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for fibromyalgia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Elizabeth Jamison, Associate Counsel


INTRODUCTION

The Veteran had active military service in the United States Army from July 1974 to July 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

In June 2015, the Board remanded claims of entitlement to service connection for hearing loss and fibromyalgia for further development.  A February 2016 supplemental statement of the case (SOC) continued the denial of the claims.  Subsequently, a June 2017 Board decision denied entitlement to service connection for hearing loss and again remanded the fibromyalgia claim.  An August 2017 supplement SOC continued the denial of the claim. 

In March 2015, the Veteran and his spouse testified before the undersigned Veterans Law Judge during a travel Board hearing; a transcript is of record.

This appeal was processed using the Virtual Benefits Management System (VBMS) and Legacy Content Manager (formerly Virtual VA) paperless claims processing systems.


FINDING OF FACT

The Veteran's fibromyalgia is not shown to be causally or etiologically related to any disease, injury, or incident during service.


CONCLUSION OF LAW

The criteria for service connection for fibromyalgia are not met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).
REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). 

VCAA compliant notice was provided to the Veteran via a June 2010 letter sent prior to the August 2010 rating decision on appeal.  Additionally, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, to include the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007).

The record reflects that VA has made reasonable efforts to obtain or assist in obtaining the records relevant to the matter decided herein.  The pertinent evidence associated with the claim consists of the service treatment records (STRs), post-service VA and private treatment records, Social Security Administration records, and the Veteran's statements.  Here, VA has adequately discharged its duty to locate records and afforded the Veteran notice and opportunity to submit any identified records that may be in his possession.  The Veteran has not identified any outstanding records that have not been requested or obtained.  The Board therefore finds that VA has met its duty to assist in obtaining the relevant records.

The Board also finds there has been substantial compliance with the June 2017 remand directives in regard to the claim decided herein.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

In summary, the evidence of record provides sufficient information to adequately evaluate the claim, thus further assistance with the development of evidence is not required, nor is there notice delay or deficiency identified as resulting in any prejudice to the Veteran.  38 U.S.C. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  The Board finds that VA has fulfilled its duties to notify and assist the Veteran, therefore appellate review may proceed.

II.  Service Connection

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss every item of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  The Board will summarize the relevant evidence and focus specifically on what the evidence shows or fails to show as to the claim.  When there is an approximate balance of evidence regarding an issue material to the determination of a matter, the benefit of the doubt in resolving the issue shall be given to the claimant.  38 U.S.C. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2017); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Service connection may be granted for a disability resulting from injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of entitlement to service connection, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).  

Whether lay evidence is competent and sufficient in a particular case is an issue of fact.  Lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).  Equal weight is not necessarily accorded to each piece of evidence contained in the record; not every item of evidence necessarily has the same probative value.

Fibromyalgia

The Veteran contends that service connection is warranted for fibromyalgia, to include as due to trauma from a fall experienced in service.  After thorough review of the evidence, the Board concludes that entitlement to service connection for fibromyalgia cannot be granted.

As an initial matter, the Veteran has a current diagnosis of fibromyalgia, as documented in his post-service treatment records and the relevant VA examinations of record.  Thus, the current diagnosis element is met.

STRs are silent as to complaint, treatment, or diagnosis of fibromyalgia.  However, they do contain reports of the Veteran falling and sustaining injury to his right wrist.  The Veteran has provided lay statements describing this fall and contending that the trauma from the incident caused his fibromyalgia.  He has submitted medical literature indicating that such trauma can result in the development of fibromyalgia.  Therefore, affording the Veteran the benefit of the doubt, the Board finds that the in-service incident element is fulfilled.

Thus, the inquiry turns to whether a nexus exists between the currently diagnosed fibromyalgia and the in-service incident.  

In this regard, the Board finds that the Veteran is not competent as to the etiology of his fibromyalgia.  He is competent to attest to factual matters of which he has first-hand knowledge, such as experiencing pain during and after service.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); see Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, he is not competent to opine on the complex medical question of etiology of a condition such as fibromyalgia.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007); Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); see also Jandreau, 492 F.3d at 1377.  The question of causation of fibromyalgia involves medical subjects concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  In a case such as this, where fibromyalgia has multiple potential etiologies, lay testimony is insufficient to establish causation.  For that reason, the Board assigns no probative value to the Veteran's assertions regarding etiology.

Instead, the Board finds the objective medical evidence, including the VA examination reports of record, to be highly probative as to the issue of a nexus.  The Board notes that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his or her knowledge and skill in analyzing the data, and the medical conclusion.  

Here, the Veteran underwent VA examination in conjunction with his claim in July 2010.  The examiner opined that the injury sustained in 1976 was not related to the diagnosis of fibromyalgia 33 years later.  The examiner stated that there was no medical literature to suggest that any single event could cause fibromyalgia.  This statement conflicted with medical literature submitted by the Veteran, including articles from the Internet titled Does trauma cause fibromyalgia? (Pro And Con) by Internal Medicine News, Causes by the Mayo Clinic staff, and Definition by the Mayo Clinic staff, which noted that trauma could cause fibromyalgia.  Consequently, in the June 2015 remand, the Board sought an addendum medical opinion formed with consideration of the medical literature submitted by the Veteran.  

In December 2015, an addendum opinion was obtained; the examiner stated only that the Veteran's in-service injury occurred in 1976 with fibromyalgia symptoms developing in the early 1990s.  Therefore, the examiner opined the fibromyalgia was not related to the in-service injury.  The Board remanded the claim again for an opinion as to whether the Veteran's fibromyalgia was etiologically related to his military service, to include trauma due to his documented in-service fall.

An addendum opinion was obtained in July 2017.  The examiner stated that he reviewed the Veteran's medical records along with the remand.  He noted that the Veteran developed symptoms compatible with fibromyalgia in the 1990s and was
subsequently diagnosed with fibromyalgia.  The examiner stated that in reviewing the medical literature on fibromyalgia, there is evidence that trauma can result in fibromyalgia.  However, he explained that generally the fibromyalgia develops within six months of the trauma.  He cited to an April 2002 study published in RHEUMATOLOGY which showed that 39 percent of patients with fibromyalgia reported physical trauma within 6 months of disease onset, as compared to 24 percent of controls.  Thus, he concluded that while trauma may be a risk factor, the medical literature suggests that onset would likely occur within a six month time period relative to the trauma.  The examiner noted that the Veteran sustained trauma in 1974 and only developed symptoms in the 1990s.  Ultimately, the examiner opined that it is less likely than not that the Veteran's fibromyalgia resulted from the trauma he sustained in service.

As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for the medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

In this case, the Board assigns significant probative value to the July 2017 addendum opinion.  The examiner demonstrated that he reviewed the file, considered the Veteran's contentions, researched the relevant medical literature, and reached a conclusion supported by a detailed basis.

Notably, there is no medical evidence of record which provides a positive nexus opinion connecting the condition on appeal to the Veteran's service.  Absent countervailing medical evidence, the Board itself is prohibited from exercising its own independent judgment in the Veteran's favor.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board may not exercise its own independent judgment to resolve medical questions).

Accordingly, the most probative evidence of record does not reflect a nexus between the Veteran's service and his fibromyalgia.

Based upon the evidence of record, the Board concludes that entitlement to service connection for fibromyalgia cannot be granted.  The competent, probative evidence does not reflect a nexus between the Veteran's service and his currently diagnosed fibromyalgia.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C. 
§ 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53.


ORDER

Entitlement to service connection for fibromyalgia is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


